            Case 3:20-cv-00225-DCG Document 2 Filed 03/02/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                      EL PASO DIVISION

 HUSSEIN A. YASSINE,                                    §
                                                        §
                  Petitioner,                           §
 v.                                                     §                 EP-20-CV-00225-DCG
                                                        §
 DEPARTMENT OF HOMELAND                                 §
 SECURITY,                                              §
                                                        §
                  Respondent.                           §

                                     ORDER DISMISSING CASE

        On this day, the Court sua sponte considered this case. On August 13, 2020, pro se

Petitioner Hussein A. Yassine (“Petitioner”) filed this petition for habeas corpus under 28 U.S.C.

§ 2241 challenging his current detention pending removal proceedings by the United States

Immigration and Customs Enforcement (“ICE”). At the time of filing this action, Petitioner was

detained at the Otero County Processing Center in Chaparral, New Mexico.

        While this petition was pending, in communications with the Court, counsel for

Respondent Department of Homeland Security (“DHS”) informed the Court that Petitioner was

released on an Order of Supervision in Miami on January 21, 2021. To date, Petitioner has not

filed a notice of address change.1

        “Article III of the Constitution limits federal ‘Judicial Power,’ that is, federal-court

jurisdiction, to ‘Cases’ and ‘Controversies.’” United States Parole Comm’n v. Geraghty, 445

U.S. 388, 395 (1980). A case becomes moot “when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” Id. at 396 (quoting Powell v.



        1
           Pursuant to Local Rule CV-10(d), a party proceeding pro se “must timely inform the court of
any change in the party’s . . . mailing address . . . . The Court may sanction a party for the party’s . . .
failure to do so, including dismissal of the party’s claims or defenses.” W.D. Local R. CV-10(d).
           Case 3:20-cv-00225-DCG Document 2 Filed 03/02/21 Page 2 of 2




McCormack, 395 U.S. 486, 496 (1969)). When a petitioner does not attack the validity of his

conviction, but merely contests the imposition and duration of his confinement, the case becomes

moot when he is no longer confined. Lane v. Williams, 455 U.S. 624, 631 (1982). “If a dispute

has been resolved or if it has evanesced because of changed circumstances, including the passage

of time, it is considered moot.” American Med. Ass’n v. Bowen, 857 F.2d 267, 270 (5th Cir.

1988).

         The only relief Petitioner sought with his petition was the “immediate release from

custody” while his removal proceedings remain pending. Since Respondent released Petitioner

on an order of supervision, his only ground for relief is now moot and this Court lacks

jurisdiction to consider his petition.

         Accordingly, IT IS ORDERED that Petitioner Hussein A. Yassine’s “Petition for a Writ

of Habeas Corpus Under 28 U.S.C. 2241” (ECF No. 1) is HEREBY DENIED WITHOUT

PREJUDICE.

         IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE this case.

         So ORDERED and SIGNED this 2nd day of March 2021.




                                                  ____________________________________
                                                  DAVID C. GUADERRAMA
                                                  UNITED STATES DISTRICT JUDGE




                                                -2-
